4. Information on medicinal products (Community procedures for the authorisation and supervision of medicinal products) (
Before the vote on Amendment 13:
rapporteur. - Mr President, I have a small oral amendment as the result of a last-minute compromise among groups and that is to Amendment 13 where the text as it stands right now is 'within 60 days after receipt of the notification'. That should be changed to 'within 90 days after receipt of the notification'.
This has been agreed among all the political groups.